Case 4:03-cr-40019-JPG Document 171 Filed 06/10/20 Page 1 of 5 Page ID #586




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                   Case No. 03–CR–40019–JPG

 ROBERT R. BANKS,
 Defendant.

                                 MEMORANDUM & ORDER

       This is a closed criminal case. Defendant Robert R. Banks moved for compassionate

release under 18 U.S.C. § 3582(c)(1)(A). The Court did not order the Government to respond. For

the reasons below, the Court DENIES Banks’s Motion.

                         I.   PROCEDURAL & FACTUAL HISTORY

       In 2007, the Court sentenced Banks to a term of 360-months’ imprisonment for distributing

marijuana and conspiring to distribute cocaine. He is currently incarcerated at Federal Correctional

Institution (“FCI”) Oakdale in Louisiana.

       In 2020, the COVID-19 pandemic began spreading across the United States. The Attorney

General then “directed the Bureau of Prisons to prioritize the use of home confinement as a tool

for combatting the dangers that COVID-19 poses to our vulnerable inmates . . . .” Memorandum

from the Attorney Gen. to the Director of the Bureau of Prisons (Apr. 3, 2020),

https://www.justice.gov/file/1266661/download.

       Banks wrote the warden of FCI Oakdale in March requesting that the Bureau of Prisons

move for compassionate release on his behalf under 18 U.S.C. § 3582(c)(1)(A). The Bureau of

Prisons approved Banks for home confinement in April. Later that month, however, the Bureau of

Prisons changed course and denied Banks home confinement. Banks wrote to the warden again in
Case 4:03-cr-40019-JPG Document 171 Filed 06/10/20 Page 2 of 5 Page ID #587




May. Ten days later, he moved for compassionate release in this Court. Although he does not say

whether the warden responded to his second letter or whether he appealed the Bureau of Prison’s

previous decision, Banks asks the Court to “excuse compliance with the normal exhaustion rule in

light of the documented and serious national emergency.”

                                    II.   LAW & ANALYSIS

       Banks did not appeal the Bureau of Prison’s decision not to move for compassionate release

on his behalf. Nor did he wait 30 days for the warden to respond to his second request. He therefore

failed to fully exhaust all administrative remedies, and the Court must deny his Motion for

Compassionate Release.

           A. Legal Standard

       A defendant may seek modification of a term of imprisonment by moving for relief under

18 U.S.C. § 3582(c)(1)(A). Section 3582(c)(1)(A) states as follows:

               (c) Modification of an imposed term of imprisonment.—The
               court may not modify a term of imprisonment once it has been
               imposed except that—

                       (1) in any case—

                              (A) the court, upon motion of the Director of the
                              Bureau of Prisons, or upon motion of the defendant
                              after the defendant has fully exhausted all
                              administrative rights to appeal a failure of the Bureau
                              of Prisons to bring a motion on the defendant’s
                              behalf or the lapse of 30 days from the receipt of such
                              a request by the warden of the defendant’s facility,
                              whichever is earlier, may reduce the term of
                              imprisonment . . . after considering the factors set
                              forth in section 3553(a) to the extent that they are
                              applicable, if it finds that—

                                      (i) extraordinary and compelling reasons
                                      warrant such a reduction;

Id.



                                              —2—
Case 4:03-cr-40019-JPG Document 171 Filed 06/10/20 Page 3 of 5 Page ID #588




           B. Banks Failed to Fully Exhaust All Administrative Remedies

       Defendants must fully exhaust all administrative remedies before moving for

compassionate release in federal court. Id. This requires them to ask the Bureau of Prisons to move

for compassionate release on their behalf. See id. If the request and subsequent appeal are denied,

or if the warden does not respond within 30 days, then defendants can move for compassionate

release on their own. Id.

       Banks seemingly concedes not having fully exhausted all administrative remedies—he

does not assert that he appealed the Bureau of Prison’s refusal to move for compassionate release

on his behalf, and he did not wait 30 days for the warden to respond to his second request before

moving for compassionate release here. Instead, he argues that the Court can waive the exhaustion

requirement during times of “documental and serious national emergency.” For support, he cites

the District of Connecticut’s decision in United States v. Colvin, which found that there are three

exceptions to § 3582(c)(1)(A)’s exhaustion requirement during the COVID-19 pandemic:

               “First, exhaustion may be unnecessary where it would be
               unnecessary where it would be futile, either because agency
               decisionmakers are biased or because the agency has already
               determined the issue.” . . . Second, “exhaustion may be unnecessary
               where the administrative process would be incapable of granting
               relief,” including situations where “the relief the agency might
               provide could, because of undue delay, become inadequate.” Third,
               “exhaustion may be unnecessary where pursuing agency review
               would subject plaintiffs to undue prejudice.”

——F. Supp. 3d——, 2020 WL 1613943, at *2 (D. Conn. Apr. 8, 2020) (quoting Washington v.

Barr, 925 F.3d 109, 118–20 (2d Cir. 2019)). The Court disagrees.

       In Washington, the Second Circuit considered the Controlled Substance Act, a statute that

“does not mandate exhaustion of administrative remedies . . . .” 925 F.3d at 116. In finding that

the implied exhaustion requirement is waivable at times, the Second Circuit relied on the Supreme




                                             —3—
Case 4:03-cr-40019-JPG Document 171 Filed 06/10/20 Page 4 of 5 Page ID #589




Court’s decision in McCarthy v. Madigan, 503 U.S. 140, 146–49 (1992). In McCarthy, the Court

held that the exhaustion requirement in Bivens actions is waivable when (1) forcing exhaustion

would lead to irreparable injury, (2) the administrative agency cannot grant effective relief, or (3)

the administrative agency is “biased or has otherwise predetermined the issue before it.” Id. Crucial

to the Court’s decision, however, was the fact that Congress did not specifically mandate

exhaustion in Bivens actions. Id. at 149. Bivens actions are, after all, “a creation of the judiciary.”

Id. at 144. And “where Congress has not clearly required exhaustion, sound judicial discretion

governs.” Id. “Because Congress has not required exhaustion of a federal prisoner’s Bivens claim,”

the McCarthy Court could exercise its discretion and weigh the individual’s interest “in retaining

prompt access to a federal judicial forum against countervailing institutional interests favoring

exhaustion.” Id. at 146, 152 (emphasis in original).

       Unlike the judge-made exhaustion requirements at issue in Washington and McCarthy,

Congress explicitly required defendants to “fully exhaust[] all administrative rights to appeal”

before pursuing compassionate release. 18 U.S.C. § 3582(c)(1)(A); see United States v. Raia, 945

F.3d 594, 597 (3d Cir. 2020) (finding that, within the context of COVID-19, the failure to exhaust

“presents a glaring roadblock foreclosing compassionate release”). As the McCarthy Court

recognized, Congressional intent is “[o]f ‘paramount importance’ to any exhaustion

requirement . . . . Where Congress specifically mandates, exhaustion is required.” 503 U.S. at 144

(internal citations omitted). And because § 3582(c)(1)(A)’s express exhaustion requirement is

unambiguous, there is no room for judicial meddling. Th Court therefore must deny Banks’s

Motion for Compassionate Release because he failed to fully exhaust all administrative remedies.




                                               —4—
Case 4:03-cr-40019-JPG Document 171 Filed 06/10/20 Page 5 of 5 Page ID #590




                                  III.   CONCLUSION

      The Court DENIES Defendant Robert R. Banks’s Motion for Compassionate Release.

      IT IS SO ORDERED.


Dated: Wednesday, June 10, 2020
                                              S/J. Phil Gilbert
                                              J. PHIL GILBERT
                                              UNITED STATES DISTRICT JUDGE




                                         —5—
